 



EXHIBIT 10.41
RESTRICTED STOCK AWARD AGREEMENT FOR
DEVON ENERGY CORPORATION
2005 LONG-TERM INCENTIVE PLAN
          THIS AWARD AGREEMENT (the “Agreement”) entered into as of
_____________ (the “Grant Date”), by and between Devon Energy Corporation, a
Delaware corporation (the “Company”) and _____________________(the
“Participant”);
W I T N E S S E T H:
          WHEREAS, the Company has previously adopted the Devon Energy
Corporation 2005 Long-Term Incentive Plan (the “Plan”); and
          WHEREAS, in connection with the Participant’s employment with the
Company, the Company desires to award to the Participant ____________ shares of
the Company’s Common Stock under the Plan subject to the terms and conditions of
this Agreement; and
          NOW, THEREFORE, in consideration of the premises and the mutual
promises and covenants herein contained, the Participant and the Company agree
as follows (all capitalized terms used herein, unless otherwise defined, have
the meaning ascribed to such terms as set forth in the Plan):
          1. The Plan. The Plan, a copy of which is attached hereto as
Exhibit A, is hereby incorporated by reference herein and made a part hereof for
all purposes, and when taken with this Agreement shall govern the rights of the
Participant and the Company with respect to the Award (as defined below).
          2. Grant of Award. The Company hereby grants to the Participant an
award (the “Award”) of ____________ shares of the Company’s Common Stock, par
value $.10 (the “Stock”), on the terms and conditions set forth herein and in
the Plan.
          3. Terms of Award.
               (a) Escrow of Shares. A certificate or book-entry registration
representing the Stock subject to the Award (the “Restricted Stock”) shall be
issued in the name of the Participant and shall be escrowed with the Secretary
of the Company (the “Escrow Agent”) subject to removal of the restrictions
placed thereon or forfeiture pursuant to the terms of this Agreement.
               (b) Vesting. If the Participant’s Date of Termination has not
occurred as of the vesting dates specified below (the “Vesting Dates”), then,
the Participant shall be entitled, subject to the applicable provisions of the
Plan and this Agreement having been satisfied, to receive on or within a
reasonable time after the applicable Vesting Dates, on accumulative basis, the
number of shares of Stock determined by multiplying the aggregate shares of
Stock subject to the Award by the designated percentage set forth opposite the
Vesting Date. Once vested pursuant to the terms of this Agreement, the
Restricted Stock shall be deemed “Vested Stock.”
Vesting Schedule

                      Vesting Dates   Percent of Award Vested    
 
  «VestDate1»     25 %    
 
  «VestDate2»     25 %    
 
  «VestDate3»     25 %    
 
  «VestDate4»     25 %    

The Participant shall forfeit the unvested portion of the Award (including the
underlying Restricted Stock and “Accrued Dividends,” as such term is hereinafter
defined) upon the occurrence of the Participant’s

1



--------------------------------------------------------------------------------



 



Date of Termination unless the Award becomes vested under the circumstances
described in paragraphs (i), (ii) or (iii) below.
          (i) The Award shall become fully vested upon the occurrence of a
Change of Control Event which occurs prior to the Participant’s Date of
Termination. However, if the Participant’s employment with the Company, the
Subsidiaries, and the Affiliated Entities commenced less than 90 days before the
Change of Control Event, (I) the Award shall become fully vested under this
subsection (i) only if the Participant’s Date of Termination has not occurred
before the 90th day following such date of hire, (II) the Award shall become
vested under this sentence on the 90th day following such date of hire.
          (ii) If the Participant’s Date of Termination occurs under
circumstances in which the Participant is entitled to severance benefits from
the Company, a Subsidiary, or an Affiliated Entity under an employment
agreement, severance agreement, or the Devon Energy Corporation Severance Plan,
and the Participant signs and returns to the Company a release of claims against
the Company in a form prepared by the Company (the “Release”), the Award shall
become fully vested upon the date the Release becomes effective and the
Restricted Stock shall be released within a reasonable time after the applicable
Vesting date. If the Participant fails to sign and return the Release to the
Company or revokes the Release prior to the date the Release becomes effective,
the unvested shares of Restricted Stock subject to the Award shall be forfeited.
          (iii) The Committee may in its sole and absolute discretion elect to
vest all or a portion of the unvested shares, subject to the Award upon the
Participant’s Date of Termination if the Participant’s Date of Termination
occurs by reason of the Participant’s death, Disability, occurs on or after the
Participant’s Normal Retirement Date (as such term is defined in the Company’s
Retirement Plan) or Early Retirement Date (as such term is defined in the
Company’s Retirement Plan), or occurs under other special circumstances (as
determined by the Committee).
               (c) Voting Rights and Dividends. The Participant shall have all
of the voting rights attributable to the shares of Restricted Stock. Regular
quarterly cash dividends declared and paid by the Company with respect to the
shares of Restricted Stock shall be paid to the Participant. Any extraordinary
dividends declared and paid by the Company with respect to shares of Restricted
Stock (“Accrued Dividends”) shall not be paid to the Participant until such
Restricted Stock becomes Vested Stock. Such Accrued Dividends shall be held by
the Company as a general obligation and paid to the Participant at the time the
underlying Restricted Stock becomes Vested Stock.
               (d) Vested Stock — Removal of Restrictions. Upon Restricted Stock
becoming Vested Stock, all restrictions shall be removed from the certificates
or book-entry registrations representing such Stock and the Secretary of the
Company shall deliver to the Participant certificates or a Direct Registration
Statement for the book-entry registration representing such Vested Stock free
and clear of all restrictions, except for any applicable securities laws
restrictions, together with a check in the amount of all Accrued Dividends
attributed to such Vested Stock without interest thereon.
               (e) Date of Termination. The Participant’s “Date of Termination”
means the first day occurring on or after the Grant Date on which the
Participant is not employed by the Company, a Subsidiary, or an Affiliated
Entity on a full-time basis, regardless of the reason for the termination of
employment (or change from full-time to part-time basis); provided that a
termination of employment shall not be deemed to occur by reason of a transfer
of the Participant between the Company, a Subsidiary, and an Affiliated Entity
or between two Subsidiaries or two Affiliated Entities; and further provided
that the Participant’s employment shall not be considered terminated while the
Participant is on a leave of absence from the Company, a Subsidiary, or an
Affiliated Entity approved by the Participant’s employer. If, as a result of a
sale or other transaction, the Participant’s employer ceases to be either a
Subsidiary or an Affiliated Entity (and the Participant’s employer is or becomes
an entity that is separate from the Company), and the Participant is not, at the
end of the 30-day period following the transaction, employed by the Company or
an entity that is then a Subsidiary or Affiliated Entity, then the occurrence of
such transaction shall be treated as the Participant’s Date of Termination
caused by the Participant being discharged by the employer.
          4. Legends. The shares of Stock which are the subject of the Award
shall be subject to the following legend:

2



--------------------------------------------------------------------------------



 



“THE SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE OR BOOK-ENTRY REGISTRATION
ARE SUBJECT TO AND ARE TRANSFERABLE ONLY IN ACCORDANCE WITH THAT CERTAIN AWARD
AGREEMENT FOR DEVON ENERGY CORPORATION 2005 LONG-TERM INCENTIVE PLAN DATED
____________ . ANY ATTEMPTED TRANSFER OF THE SHARES OF STOCK EVIDENCED BY THIS
CERTIFICATE OR BOOK-ENTRY REGISTRATION IN VIOLATION OF SUCH AGREEMENT SHALL BE
NULL AND VOID AND WITHOUT EFFECT. A COPY OF THE AGREEMENT MAY BE OBTAINED FROM
THE SECRETARY OF DEVON ENERGY CORPORATION.”
          5. Delivery of Forfeited Shares. The Participant authorizes the
Secretary to deliver to the Company any and all shares of Restricted Stock that
are forfeited under the provisions of this Agreement. The Participant further
authorizes the Company to hold as a general obligation of the Company any
Accrued Dividends and to pay such dividends to the Participant at the time the
underlying Restricted Stock becomes Vested Stock.
          6. Employment. Nothing in the Plan or in this Agreement shall confer
upon the Participant any right to continue in the employ of the Company or any
of its Subsidiaries or Affiliated Entities, or interfere in any way with the
right to terminate the Participant’s employment at any time.
          7. Nontransferability of Award. The Participant shall not have the
right to sell, assign, transfer, convey, dispose, pledge, hypothecate, burden,
encumber or charge the Award or any Restricted Stock or any interest therein in
any manner whatsoever.
          8. Notices. All notices or other communications relating to the Plan
and this Agreement as it relates to the Participant shall be in writing and
shall be delivered personally or mailed (U.S. mail) by the Company to the
Participant at the then current address as maintained by the Company or such
other address as the Participant may advise the Company in writing.
          9. Binding Effect and Governing Law. This Agreement shall be
(i) binding upon and inure to the benefit of the parties hereto and their
respective heirs, successors and assigns except as may be limited by the Plan,
and (ii) governed and construed under the laws of the State of Oklahoma.
          10. Withholding. The Company and the Participant shall comply with all
federal and state laws and regulations respecting the required withholding,
deposit and payment of any income, employment or other taxes relating to the
Award (including Accrued Dividends). The Company shall withhold the employer’s
minimum statutory withholding based upon minimum statutory withholding rates for
federal and state purposes, including payroll taxes, that are applicable to such
supplemental taxable income. Any payment of required withholding taxes by the
Participant in the form of Common Stock shall not be permitted if it would
result in an accounting charge with respect to such shares used to pay such
taxes unless otherwise approved by the Committee.
          11. Award Subject to Claims of Creditors. The Participant shall not
have any interest in any particular assets of the Company, its parent, if
applicable, or any Subsidiary or Affiliated Entity by reason of the right to
earn an Award (including Accrued Dividends) under the Plan and this Agreement,
and the Participant or any other person shall have only the rights of a general
unsecured creditor of the Company, its parent, if applicable, or a Subsidiary or
Affiliated Entity with respect to any rights under the Plan or this Agreement.
          12. Captions. The captions of specific provisions of this Agreement
are for convenience and reference only, and in no way define, describe, extend
or limit the scope of this Agreement or the intent of any provision hereof.
          13. Counterparts. This Agreement may be executed in any number of
identical counterparts, each of which shall be deemed an original for all
purposes, but all of which taken together shall form one agreement.
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
the day and year first above written.

3



--------------------------------------------------------------------------------



 



     
“COMPANY”
  DEVON ENERGY CORPORATION,
 
  a Delaware corporation
 
   
“PARTICIPANT”
   
 
   
 
   
 
   

4